Citation Nr: 1828437	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-10 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for hypertension


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted entitlement to service connection for hypertension and provided an initial noncompensable rating.

This issue was previously before the Board in April 2017.  It was remanded so that the Veteran could be afforded an updated examination.

By way of history, the Veteran was denied service connection for hypertension in a June 2013 rating decision.  He filed a timely notice of disagreement (NOD), and a statement of the case (SOC) was issued in February 2015.  The SOC granted entitlement to service connection for hypertension, and an implementing rating decision assigned a noncompensable rating.  The Veteran submitted copies of a prior 2013 NOD regarding his claim for SC hypertension in March and April 2015, and in November 2015 submitted a request for an increased rating for hypertension.  The RO never issued a SOC addressing his claim for an increased rating for hypertension, and therefore, the Veteran never substantively appealed his claim for an increased rating for hypertension to the Board.  

However, in December 2015, the issue of entitlement to a compensable rating for hypertension was certified to the Board.  In April 2017, the Board accepted the appeal of the issue of an increased rating for hypertension, and noted that the date of the claim on appeal was June 2013 (the denial of service connection).  Although the increased rating claim for hypertension was not actually appealed to the Board following proper procedural regulations, the Board addressed the claim in April 2017, and remanded with directives.  As such, the Board will continue to address the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In an April 2018 statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested a withdrawal of his appeal for entitlement to an increased rating for hypertension. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of a claim for an increased rating for hypertension have been met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative provided a statement in April 2018 that the Veteran wished to "withdraw his appeal."  As the only claim the Veteran had on appeal to the Board was entitlement to an increased rating for hypertension, this statement is satisfactory.  Hence, there remain no allegations of errors of fact or law concerning this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal, further action by the Board in this matter would not be appropriate.  38 U.S.C. § 7105.


ORDER

Entitlement to an initial compensable rating for hypertension is dismissed. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


